Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s response filed 4/1/22. Amended Claims 1, 5, 8-12, 14-16, and 30 are pending. 
Response to Arguments
 	Regarding the prior art rejections under 103 of De Bruin in view of Boehs, applicant argues (p. 6-7):
As outlined above, the independent claims now recite a booster line inlet check valve connecting the temperature balance tank to the further tank, and a booster  
pump arranged between the further tank and the booster line inlet check valve so that the steering system is configured to flush the temperature balance tank by the booster pump. It does not appear that the combination of De Bruin and Boehs would disclose or fairly teach such an arrangement. 
Therefore, the independent claims are patentable for at least the reason that the combination of De Bruin and Boehs does not disclose or fairly teach a booster pump arranged between a further tank and a booster line inlet check valve so that the steering system is configured to flush the temperature balance tank by the booster pump as recited by the claims.

Applicant’s arguments have been fully considered but are not considered persuasive. Rather than duplicate the claim rejection, please see full part citations in the following office action. Examiner agrees that the prior interpretation of De Bruin and Boehs has been overcome due to the claimed relative placement of the booster inlet check valve, further tank, booster pump, and temperature balance tank but an alternate interpretation (ex. “examiner note” on p. 4 of prior office action) continues to render the claimed invention obvious. 
Upon receipt of this office action if applicant’s representative would like to schedule an interview they are invited to contact the examiner MICHAEL M QUANDT whose telephone number is (571)272-1247 as listed at the end of this office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-12, 14-16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over De Bruin et al. (US 9969479, related to document WO 2013/034797 on applicant’s IDS) in view of Boehs (US 3290881).
	Regarding Claim 1, De Bruin teaches
 	A steering system of an azimuthing propulsion system, the steering system comprising: 
 	at least one hydraulic motor (8, Figs. 1, 2, 3, 4, 5, 7) configured to operate an azimuthing system of a propulsion unit (with 2, ex. Fig. 1, ex. Col. 5, lines 9-40), the propulsion unit configured to be arranged outside a vessel (Fig. 1 and ex. Col. 5, lines 9-19), and 
  	a fluid circuit (Figs. 2, 3, 4, 5, 7) from the at least one hydraulic motor via a separate hydraulic overload protection unit (with 38 and/or 86, lines for 36’/36’’ and/or 88 downstream of 86) and back to the motor, 
 	wherein the separate hydraulic overload protection unit comprises a pressure relief unit (with 38 and/or 86), and a heat management unit (lines for 36’/36’’ and/or 88 downstream of 86) and wherein 
 	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and  
 	the heat management unit comprises a heat storage (lines for 36’/36’’ and/or 88 downstream of 86) comprising temperature hydraulic lines (lines for 36’/36’’ and/or 88 downstream of 86), wherein the temperature hydraulic lines are configured to receive a heated outlet fluid flow of the pressure relief valve (Figs. 2, 3, 4, 5, 7) and to provide a filling fluid flow (via 36’/36’’ and/or 88 downstream of 86) to a hydraulic motor inlet volume so that the fluid circuit comprising the separate hydraulic overload protection unit is configured to at least partially absorb heat generated during turning of the propulsion unit about a vertical axis caused by a critical torque caused by an external force, wherein the steering system is configured to allow the propulsion unit to turn along with a colliding object (Figs. 1, 2, 3, 4, 5, 7; ex. Col. 2, line 40-Col. 4, line 50, Col. 6, lines 12-22, Col. 7, lines 1-21),
	and wherein the steering system comprises a further tank (28), a booster line inlet check valve (unlabeled, downstream of 26 and upstream of 22) connecting the temperature hydraulic lines to the further tank, and a booster pump (26) arranged between the further tank and the booster line inlet check valve so that the steering system is configured to flush the temperature hydraulic lines by the booster pump (Figs. 2, 3, 4, 5, 7).
 	De Bruin does not teach
 	a temperature balance tank, wherein the temperature balance tank is configured to receive a heated outlet fluid flow of the pressure relief valve and to provide a filling fluid flow to a hydraulic motor inlet volume 
 	a booster line inlet check valve connecting the temperature balance tank to the further tank, 
so that the steering system is configured to flush the temperature balance tank by the booster pump.
	De Bruin lacks a temperature balance tank and therefore lacks the associated language regarding a temperature balance tank. 
	Boehs teaches
	for a steering system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
 	a temperature balance tank (T, Fig. 2, ex. Col. 3, lines 3-24), wherein the temperature balance tank is configured to receive a heated outlet fluid flow of a pressure relief valve (32) and to provide a filling fluid flow (via 37, 38 to 25, 26).
The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to steering systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a temperature balance tank T as taught by Boehs in order liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system. While De Bruin teaches fluid circuits with at least one safety valve arrangement with check valves and relief valve (34’, 34’’, 36’, 36’’, and 38; also 88, 88, 88, 88 and 86) the temperature balance tank T of Boehs in a similar location downstream of the relief valve (32 in Boehs; 38 or 86 in De Bruin) and before the check valves (37, 38 in Boehs; 36’, 36’’ or 88, 88 in De Bruin) assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24). The remaining claim language directed to a temperature balance tank is met once the placement of the temperature balance tank in the circuit is made.
 	Regarding Claim 5,
 	wherein at least a part of the heat management unit (28, Figs. 2, 3, 4, 5, 7) is arranged in series with the pressure relief unit (38 and/or 86). 
 	Regarding Claim 8,
 	wherein the temperature balance tank is configured to increase a rotation volume of the fluid circuit (ex. Boehs - T by containing more fluid than is in the pipes/lines themselves).
 	Regarding Claim 9,
 	wherein the temperature balance tank is configured to increase a heat capacity of the fluid circuit (ex. Boehs - T by containing more fluid than is in the pipes/lines themselves).
 	Regarding Claim 10,
 	wherein a temperature of a temperature balance tank fluid outlet flow is less than the temperature of a pressure relief fluid outlet flow (ex. Boehs - T).
 	Regarding Claim 11,
 	wherein the steering system further comprises a hydraulic interconnection between the at least one hydraulic motor and the overload protection unit (Figs. 2, 3, 4, 5, 7).  
 	Regarding Claim 12,
 	wherein the hydraulic interconnection, the at least one hydraulic motor and the overload protection unit are configured to circulate a fluid (Figs. 2, 3, 4, 5, 7).
 	Regarding Claim 14,
 	wherein a gear (ex. 7, Fig. 1, ex. Col. 5, lines 19-26) is arranged between the at least one hydraulic motor and a steering gear (ex. 6) of the propulsion system.  
 	Regarding Claim 15,
 	wherein the heat management unit is separated from the pressure relief unit (in the sense that these are in different parts of the circuit) or the heat management unit and the pressure relief unit are integrated (in the sense that these are both in the same circuit).  
	Regarding Claim 30, De Bruin teaches
	A method for absorbing heat generated during an over torque situation of a steering system of an azimuthing propulsion system, the method comprising:
	allowing a propulsion unit (with 2, Figs. 1, 2, 3, 4, 5, 7) to turn about a vertical axis caused by a colliding object, the propulsion unit being arranged outside a vessel (Fig. 1 and Col. 5, lines 9-19),
	circulating fluid from a hydraulic motor (8) via a separate hydraulic overload protection unit (with 38 and/or 86, lines for 36’/36’’ and/or 88 downstream of 86) and back to the motor due to the turning of the propulsion unit, and wherein
	the overload protection unit comprises a pressure relief unit (with 38 and/or 86) and a heat management unit (lines for 36’/36’’ and/or 88 downstream of 86), wherein the separate hydraulic overload protection unit is separately arranged with respect to the hydraulic motor (Figs. 2, 3, 4, 5, 7) and the pressure relief valve (38 and/or 86) is configured to be opened so as to connect to the separate hydraulic overload protection unit to the hydraulic motor as a work pressure exceeds a set pressure of the pressure relief valve, and wherein
	the pressure relief unit comprises a pressure relief valve (38 and/or 86), and
	the heat management unit comprises a heat storage (lines for 36’/36’’ and/or 88 downstream of 86) comprising temperature hydraulic lines (lines for 36’/36’’ and/or 88 downstream of 86),
	receiving by the temperature hydraulic lines a heated outlet fluid flow of the pressure relief valve (Figs. 2, 3, 4, 5, 7) and providing by the temperature hydraulic lines a filling flow (via 36’/36’’ and/or 88 downstream of 86) to a hydraulic motor inlet volume in order to absorb at least a part of the generated heat by the overload protection unit (Figs. 2, 3, 4, 5, 7), wherein the steering system comprises a further tank (28), a booster line inlet check valve (unlabeled, downstream of 26 and upstream of 22) connecting the temperature hydraulic lines to the further tank, and a booster pump (26) arranged between the further tank and the booster line inlet check valve so that the steering system is configured to flush the temperature hydraulic lines by the booster pump (Figs. 2, 3, 4, 5, 7).
	De Bruin does not teach
	a temperature balance tank,
	receiving by the temperature balance tank a heated outlet fluid flow of the pressure relief valve and providing by the temperature balance tank a filling flow to a hydraulic motor inlet volume in order to absorb at least a part of the generated heat by the overload protection unit, 
	 a booster line inlet check valve connecting the temperature balance tank to the further tank, and a booster pump arranged between the further tank and the booster line inlet check valve so that the steering system is configured to flush the temperature balance tank by the booster pump. 
 	De Bruin lacks a temperature balance tank and therefore lacks the associated language regarding a temperature balance tank.
	Boehs teaches
	for a steering system of a vessel (Figs. 1-2),
	a fluid circuit (Fig. 2), 
 	a temperature balance tank (T, Fig. 2, ex. Col. 3, lines 3-24),
	receiving by the temperature balance tank a heated outlet fluid flow of the pressure relief valve (32) and providing by the temperature balance tank a filling flow (via 37, 38 to 25, 26), 
 The tank T of Boehs assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24; ex. Col. 2, line 67-Col. 3, line 24). 
Since both references are directed to steering systems with fluid circuits for vessels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid circuit of De Bruin to include a temperature balance tank T as taught by Boehs in order liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system. While De Bruin teaches fluid circuits with at least one safety valve arrangement with check valves and relief valve (34’, 34’’, 36’, 36’’, and 38; also 88, 88, 88, 88 and 86) the temperature balance tank T of Boehs in a similar location downstream of the relief valve (32 in Boehs; 38 or 86 in De Bruin) and before the check valves (37, 38 in Boehs; 36’, 36’’ or 88, 88 in De Bruin) assures that liquid free from air and overpressure will be supplied constantly to the main lines and that no vacuum or cavitation can exist in the line at any time regardless of temperature changes or air leakage into the system or leakage of fluid from the system (ex. Boehs - Col. 3, lines 19-24). The remaining claim language directed to a temperature balance tank is met once the placement of the temperature balance tank in the circuit is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745